DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 01/28/2022. Claims 21-27 and 31-37 are pending and have been examined. Hence, this action has been made FINAL.
Any objections/rejections not mentioned in this OA from the previous OA has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10504505, 9837071, and 9002713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments and Arguments
The Applicant’s amendments necessitates new grounds for rejection. Hence, the Applicant’s arguments are moot in view of new grounds for rejection. More specifically, the amendment of “simultaneously participating in a conference call” necessitates new grounds for rejection. Hence, a new reference has been applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23, 26, 27, 31, and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kannan (US 6,725,677) in view of Howard (WO 02/091724).
As to claim 21 and 36, Kannan teaches a method comprising: 
recognizing, at a first time and via a speech interface in a first configuration, speech for each of a plurality of speakers (see col. 6, lines 25-28, where speech is processed depending on caller of one utterance); 
identifying a speaker from the plurality of speakers to yield an identified speaker (see col. 4, lines 32-37, lines 43-49, where caller is identified); 
while processing further speech from the plurality of speakers, modifying, via a processor, an allocation of computer resources of a speech interface such that increased computer resources of the speech interface are dedicated to 
recognizing, at a second time and via the speech interface in the second configuration, additional speech from at least one of the plurality of speakers (see col. 6, lines 30-42, where speech is processed after modification).
However, Kannan does not specifically teach speech for each of a plurality of speakers simultaneously participating in a conference call.
Howard does teach speech for each of a plurality of speakers simultaneously participating in a conference call (see page 1, lines 18-19-, teleconference, page 2, lines 10-12, where first speaker and describes someone else speaking at same time), while processing further speech from the plurality of speakers in the conference call (see page 1, lines 20-24, where dominant speaker determined and allocation of bandwidth to the dominant speaker).
Kannan and Howard are in the same field of endeavor of speech processing and allocation of resources, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the speech interface as taught by Kannan with the simultaneous speakers as part of a conference as taught by Howard in order to allocate bandwidth where it is most important (see Howard page 9, lines 4-6).
As to claim 36, apparatus claim 36 and method claim 21 are related as apparatus and the method of using same, with each claimed element's function corresponding to 

As to claim 23, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein the speech interface in the second configuration utilizes at least one of bandwidth and processor time to allocate resources for the recognizing the additional speech (see col. 6, lines 3, bandwidth and processor are used to determine available resources).

As to claim 26, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches comprising storing a speaker personalization profile having information for the speech interface in the second configuration (see col. 2, lines 58-67, storing caller preferences in a database 140).

As to claim 27, Kannan in view of Howard teach all of the limitations as in claim 26, above. 


As to claim 31, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein the speech interface in the second configuration is associated with a class of similar speakers (see col. 6, lines 31, preferred caller is eligible for improved service).

As to claim 33, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches progressively applying the modified set of allocated resources (see col. 6, lines 30-41, where speech is processed according to the adjusted resources).

As to claim 34, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein the increased computer resources comprise at least one of additional nodes, additional memory (see col. 6, lines 3, available memory), additional processors (see col. 6, lines 2, available CPU), and additional storage (see col.6. lines 3, memory).

As to claim 35, Kannan in view of Howard teach all of the limitations as in claim 21, above. 
Furthermore, Kannan teaches wherein an allocation of computer resources in the speech interface in the second configuration is greater than a corresponding allocation in a set of allocated computer resources in the speech interface in the first configuration (see col. 6, lines 30-37, where more resources are used for a preferred caller).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kannan in view of Howard, as applied in claim 21 above, and further in view of Ohlgren (US 7,778,822).
As to claim 22, Kannan in view of Howard teaches all of the limitations as in claim 21, above.
	However, Kannan in view of Howard does not specifically teach wherein the speech interface in the second configuration is further modified based on a metric gathered from the recognizing of the speech for each of the plurality of speakers, the metric associated with at least one of a request for repetition, a negative response to confirmation, and a task completion.
	Ohlgren does teach wherein the speech interface in the second configuration is further modified based on a metric gathered from the recognizing of the speech for each of the plurality of speakers, the metric associated with at least one of a request for repetition, a negative response to confirmation, and a 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan in view of Howard with metrics as taught by Ohlgren for the purpose of reducing congestion (see Ohlgren col. 2, lines 45-50).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Howard in view of Ohlgren (US 7,778,822), as applied in claim 22 above, and further in view of Yang et al. (US 7,302,390).
As to claim 24, Kannan in view of Howard in view of Ohlgren teaches all of the limitations as in claim 22.
However, Kannan in view of Howard in view of Ohlgren does not specifically teach wherein the metric further comprises a speech recognition confidence score, a processing speed, and a dialog behavior
Yang teaches wherein the metrics comprise at least one of speech recognition confidence score (see col. 4, lines 54-55, recognition results), processing speed (see col. 2, lines 55-61, speed increased by analyzing recognition result from history), dialog behavior (See col. 4, lines 55, dialog status), requests for repeats, negative responses to confirmations, and task completions. 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as .

Claim 25 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Howard, as applied in claims 21 and 36 above, and further in view of Erten (US 2002/0116197).
As to claim 25 and 37, Kannan in view of Howard teaches all of the limitations as in claims 21 and 36, above.
However, Kannan in view of Howard does not specifically teach wherein the speech interface in the second configuration further takes into account gestures of the identified speaker.
	Erten does teach wherein the speech interface in the second configuration further takes into account gestures of the identified speaker. (see [0050], where both visual and spoken information used in determining spoken speech output).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan in view of Howard with gestures as taught by Erten for the purpose of enhancing and improving speech recognition (see Erten [0007]).


Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Howard, as applied in claim 21, and further in view of Ranta (US 5,640,485).
As to claim 32, Kannan in view of Howard teaches all of the limitation as in claim 32, above.
However, Kannan in view of Howard do not specifically teach wherein modifying at least one of the allocated resources is based on a difficulty threshold associated with how well the speaker interacts with the speech interface. 
Ranta does teach wherein modifying at least one of the allocated resources is based on a difficulty threshold associated with how well the speaker interacts (see col. 5, lines 25-30, 35-39, where reliable recognition determined from probability threshold but if less than a threshold then a repetition word) with the speech interface (see Figure 1, memory allocated in 7 for storing data if not reliable recognition 6b). 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan in view of Howard with difficulty threshold as taught by Ranta for the purpose of reliably recognizing words (See Ranta col. 3, lines 32-37), which would benefit Kannan to thereby increase the recognition rate by balancing among memory, cpu power, and bandwidth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

02/01/2022